—Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Perone, J.), rendered July 8, 1999, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the sentence imposed was not the sentence originally promised, and that the court should have afforded him an opportunity to withdraw his guilty plea. However, since the defendant did not seek to withdraw his plea or move to vacate the judgment, the issue is unpreserved for appellate review (see, People v Lopez, 71 NY2d 662; People *486v Churby, 277 AD2d 393; People v Pike, 276 AD2d 649; People v Walters, 273 AD2d 418; People v Gayle, 224 AD2d 710). In any event, contrary to the defendant’s contention, the record demonstrates that the sentence imposed was the one promised to the defendant. Santucci, J. P., Altman, Luciano and H. Miller, JJ., concur.